 

Case 1:19-cv-11097-GBD-SDA Document 36 Filed:

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

see em ew ee ee ee ee Be EB BR Be ee ee ee ee xX
DAVID ERIC MILLER, as Administrator and :
Distributee of the Estate of David Humphreys Miller,
Plaintiff, ORDER
-against- 19 Civ. 11097 (GBD) (SDA)
BRAD HAMLETT et al., ;
Defendants. ;
we eee eee eee eee eee eee ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The December 16, 2020 conference is canceled, in light of this Court’s referral to
Magistrate Judge Stewart D. Aaron for General Pretrial Supervision.
Dated: New York, New York

December 16, 2020
SO ORDERED.

Base Q 6 D vd,

ge B. DANIELS
ited-States District Judge
